DETAILED ACTION

Response to Amendment
	The 35 U.S.C. 112(b) rejection has been withdrawn based on applicant’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan D. Pitchford on 03/08/2021.
The application has been amended as follows: 

Amendments to the Claims
Claim 16.    (Currently Amended) A system for adapting an audio stream to reduce latency, said system comprising:
(a) an audio input component capable of receiving an audio stream from a
     source and transmitting the audio stream, said audio stream having a bit rate;
(b) an audio output component capable of receiving the audio stream                 transmitted by the audio input component, and including a packet buffer and an audio buffer;

(d)  if [[the]] a reduced network capacity exists, employing an adaptation component to alter the bit rate of the audio stream to a constant latency by dividing the audio stream into at least a low stream and a high stream, wherein said low stream is transmitted at a lowest data rate and said high stream is transmitted at a data rate higher than said lowest data rate, and wherein an adaptation employed by the adaptation component is determined by comparing an audio buffer depth to a depth limit and a presentation time margin to a time limit.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest	(c) measuring a presentation time margin at an input to the packet buffer; (d) comparing said audio buffer depth to a depth limit, and said presentation time margin to a time limit; and (e) determining an adaptation level based on said comparing, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein an adaptation employed by the adaptation component is determined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Farley Abad/Primary Examiner, Art Unit 2181